    
Exhibit 10.1(k)
Confidential





MYLAN N.V.
2003 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
- PERFORMANCE-BASED GRANT -
Notice is hereby given that, by action of the Compensation Committee of the
Board of Directors of Mylan N.V. (the “Company”), [ _______ ] (the
“Participant”) has been granted, effective as of the [ ___ ] day of [ _________
] (the “Grant Date”), an award of restricted stock units (the “Award”) payable
in ordinary shares (the “Shares”) of the Company pursuant to the Company’s 2003
Long-Term Incentive Plan, as amended (the “Plan”). The Award is subject to the
terms and conditions set forth below and in the Plan, which is a part of this
Notice of Restricted Share Award (this “Notice”). To the extent that there is a
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern, except as specifically set forth herein. Any term not defined
herein shall have the meaning assigned to such term in the Plan.
1.Target Number of Restricted Stock Units (RSUs): [ _______ ] where 1 RSU is
equal to the right to receive [ __ ] Shares[s] (“Target RSUs”).
2.    Vesting and Forfeiture: The Award shall represent the right to receive,
[on _______ ] (the “Vesting Date”), a number of Shares equal to a multiple of
the Target RSUs (as set forth above), as determined in accordance with Exhibit
A. [[ ________ (__%) ] of the Award shall be eligible to be earned based on [
_______ ] (the “[ _______ ] Stock Award”) and [ _______ ]% of the Award shall be
eligible to be earned based on [ _______ ] (the “[ _______ ] Stock Award”), in
each case, as described on Exhibit A and, except as provided in Section 7.03 of
the Plan or otherwise provided herein, provided that the Participant is employed
by the Company through the Vesting Date.] Any portion of the Award that could
have been earned in accordance with the provisions of Exhibit A that is not
earned as of the Vesting Date shall be immediately forfeited on the Vesting
Date.
Notwithstanding the foregoing, all Shares shall vest and be awarded in full at
target performance levels to the Participant prior to the Vesting Date upon (i)
a Change of Control, to the extent provided below; (ii) the Participant’s death,
Retirement or Permanent Disability; (iii) a termination of the Participant’s
employment by the Company without Cause (as defined in the [Participant’s
Employment Agreement) or (iv) a termination of the Participant’s employment by
the Participant with Good Reason (as defined in the Participant’s Employment
Agreement).
3.    Issuance of Shares: Within two (2) business days following the vesting of
the Award or portion of such Award, the Company shall issue to the Participant
Shares in respect of such vested Award in accordance with the Plan (if
applicable, net of any Shares withheld by the Company to satisfy tax obligations
as permitted by Section 11.05 of the Plan).




--------------------------------------------------------------------------------





4.    Change in Control: Notwithstanding anything to the contrary in the Plan or
in this Notice, in the event of a Change in Control (as defined in the Plan),
any unvested Awards granted pursuant to this Agreement shall vest as follows:
a)    With respect to each unvested Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of the
Participant’s employment or service during the 24-month period following such
Change in Control (i) without Cause or (ii) by the Participant for Good Reason,
such Award shall become fully vested and exercisable as of such termination of
employment and any performance conditions imposed with respect to Awards shall
be deemed to be achieved at target performance levels.
b)    For purposes of this Section 4, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control (including vesting conditions) except as set
forth in this Section 4 and except that the Award instead confers the right to
receive publicly traded equity securities of the acquiring entity or the
ultimate parent company which results from the Change in Control.
c)    With respect to each unvested Award that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Award shall become fully vested and exercisable and any
performance conditions imposed with respect to Awards shall be deemed to be
achieved at target performance levels.
d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, the Compensation Committee of the Mylan N.V. Board of Directors (the
“Committee”) may, in its discretion, except as would otherwise result in adverse
tax consequences under Section 409A of the United States Internal Revenue Code
(the “Code”), provide that each Award shall, immediately upon the occurrence of
a Change in Control, be cancelled in exchange for a payment in cash or
securities in an amount equal to (i) the excess of the consideration paid per
Share in the Change in Control over the purchase price (if any) per Share
subject to the Award multiplied by (ii) the number of Shares then outstanding
under the Award.
e)    Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change in Control shall be deemed
to have occurred under the Plan with respect to such Award only if a change in
the ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.
5.    Employee Data Privacy:  The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this document by
and among, as applicable,




--------------------------------------------------------------------------------



the Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant also:
a)    understands that the Company Group holds certain personal information
about him or her, including, but not limited to, the Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares, Awards or
directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”);
b)    understands that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country;
c)    that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting the Participant’s local human
resources representative;
d)    authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Participant may elect to deposit any Shares
acquired;
e)    understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan;
f)    understands that the Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative; and
g)    understands that refusing or withdrawing consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
may contact his or her local human resources representative.
6.    Limitation Of Liability: The Participant agrees that any liability of the
officers, the Committee, and the Board of Directors of the Corporation to the
Participant under this Notice shall be limited to those actions or failure to
take actions which constitute self-dealing, willful misconduct or recklessness.
7.    Dutch Payment Obligation:  Upon the issuance of Shares, the Participant
shall be obligated under Dutch law to pay to the Company the nominal value of
EUR 0.01 per




--------------------------------------------------------------------------------



Share (the “Dutch Payment Obligation”).  The Company hereby grants the
Participant the right to receive an equivalent payment from the Company and
shall set-off the Dutch Payment Obligation against the right to such payment
(resulting in a net payment of zero (0)).  The Participant’s right to a payment
from the Company cannot be used for any purpose other than as described above
and cannot be assigned, transferred, pledged or sold.
8.    Governing Law: The terms and conditions of this Notice shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.
This Notice is executed on behalf of the Company, effective as of the date first
set forth above.
 
[NAME]
Chairman, Compensation Committee of
the Mylan N.V. Board of Directors



The undersigned Participant hereby acknowledges receipt of this Notice and
agrees to and accepts the terms and conditions set forth herein.
Participant:
 
[NAME]







--------------------------------------------------------------------------------

EXHIBIT A





[ _________ ]




